          Case 8:19-cv-02433-PWG Document 27 Filed 12/07/20 Page 1 of 19



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
                             (Southern Division)

MICHAEL CALABRO                                 *
            Plaintiff,                          *
                                                * Case No.: 8:19-cv-02433-PWG
v.                                              *
                                                *
CASTLE LAW GROUP, P.C., et al.                  *
                Defendants.                     *


 PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION TO DISMISS
  OR IN THE ALTERNATIVE, MOTION TO COMPEL ARBITRATION
          Plaintiff, Michael Calabro, by and through his undersigned counsel,

Kathleen P. Hyland and Hyland Law Firm, LLC, files this Memorandum in

Opposition to Defendant Judson Phillips’ Motion to Dismiss or in the Alternative,

Motion to Compel Arbitration, ECF No. 26 (“Defendant’s Motion”), and in support

thereof states as follows:

     I.      INTRODUCTION AND FACTUAL BACKGROUND

          As outlined in the Complaint, ECF No. 1 (“Compl.”), this matter involves the

Plaintiff’s claims against an unlicensed debt settlement company, Castle Law

Group, P.C. (“Castle Law”) and its owner/manager, Judson Phillips (“Phillips”), as

well as Castle Marketing Group, LLC (“Castle Marketing”). Plaintiff’s claims arise

out of being solicited by the Defendants and engaging their debt relief and

timeshare exit services. After searching online for legal representation to terminate
       Case 8:19-cv-02433-PWG Document 27 Filed 12/07/20 Page 2 of 19



his contracts with Diamond Resorts International (“DRI”), Plaintiff was contacted

by a representative of Defendant Castle Marketing and offered their services. See

Compl. at ¶ 28. Plaintiff paid $11,500.00 to Defendant Castle Law to pursue the

discharge or forgiveness of the alleged debt owed to DRI, as well as potential

revision of Plaintiff’s credit reports. See Compl., ¶¶s 30-35.

      The same day Plaintiff signed the contract with Defendant Castle Law, he

realized that it did not assure litigation against DRI to recover Plaintiff’s

investment with DRI. See Compl. at ¶ 36. Plaintiff therefore notified Defendant

Castle Law that he did not want to go forward with the representation and

requested a refund of the $11,500.00 he had paid that day. See Compl. at ¶ 39.

Plaintiff only received a response from Defendant Castle Law a month later, after

several attempts to contact the company. See Compl. at ¶ 40. Despite the fact that

Defendant Castle Law had performed no work on Plaintiff’s case, it refused to

refund his money. Id. Acting on behalf of Castle Law, Defendant Phillips stated in

a letter to Plaintiff that Plaintiff had frustrated the purpose of his contract and

refused to provide any legal services to Plaintiff. See Id. and Exhibit C to

Complaint, ECF No. 1-3. Defendants provided absolutely no real benefit to Mr.

Calabro in exchange for the significant up-front fees paid to them by Plaintiff. See

Compl., ¶¶s 46-48.

      Plaintiff sued Defendants for his losses under Md. Code Ann., Com. Law §

13-101, et seq., the Maryland Consumer Protection Act (“MCPA”); Md. Code Ann.,

Fin. Inst. § 12-1001 et seq., the Maryland Debt Settlement Services Act (“MDSSA”);

                                          2
         Case 8:19-cv-02433-PWG Document 27 Filed 12/07/20 Page 3 of 19



15 U.S.C. §1679, et seq., the Federal Credit Repair Organizations Act, (“CROA”); 15

U.S.C. §6101, et seq., the Telemarketing and Consumer Fraud and Abuse

Prevention Act; as well as claims for Unjust Enrichment and Fraud.

   II.      STANDARD OF REVIEW

         A. Personal Jurisdiction Pursuant to Fed. R. Civ. P. 12(b)(2)

         When a nonresident defendant files a motion under Rule 12(b)(2)

challenging the court's power to exercise personal jurisdiction over him or her, the

plaintiff bears the burden of showing that the court has personal jurisdiction over

the defendant. Cleaning Authority, Inc. v. Neubert, 39 F.Supp.2d 807, 811 (D. Md.

2010). The burden on the plaintiff is only to make a prima facie showing of a

sufficient jurisdictional basis in order to survive the jurisdictional challenge.

Mylan Labs., Inc. v. Akzo, N.V., 2 F.3d 56, 60 (4th Cir.1993)(citations omitted). In

determining whether a plaintiff has met this burden, the court must construe all

relevant pleading allegations in the light most favorable to the plaintiff, assume

credibility, and draw the most favorable inferences for the existence of jurisdiction.

Id. Combs v. Bakker, 886 F.2d 673, 676 (4th Cir.1989).

         B. Improper Venue Pursuant to Fed. R. Civ. P. 12(b)(3)

         The United States Court of Appeals for the Fourth Circuit has held that “Rule

12(b)(3) is the proper rule for a motion to dismiss for improper venue concerning

a forum selection clause.” Costar Realty Information, Inc. v. Field, 612 F.Supp.2d

660, 672 (D.Md.2009) Under Rule 12(b)(3), a court is “free to look at matters

outside of the pleadings, however, the court still must draw all reasonable

                                           3
       Case 8:19-cv-02433-PWG Document 27 Filed 12/07/20 Page 4 of 19



inferences in the light most favorable to the plaintiff.” Id. Additionally, where no

evidentiary hearing is held with respect to the motion, the plaintiff must only make

a prima facie showing of proper venue in order to survive a motion to dismiss.

Mitrano v. Hawes, 377 F.3d 402, 405 (4th Cir. 2004).

       The Fourth Circuit has reasoned that because an arbitration clause is a

specialized kind of forum-selection clause, they therefore concern venue, and

motions to dismiss or compel arbitration should be brought under Rule 12(b)(3).

Aggarao v. MOL Ship Mgmt. Co., 675 F.3d 355, 365 (4th Cir. 2012)(citations

omitted). The party seeking to compel arbitration bears the initial burden to show

a valid agreement. Adkins v. Labor Ready, Inc., 303 F.3d 496, 500-01 (4th Cir.

2002). In determining whether an agreement to arbitrate exists, courts “look first

to whether the parties agreed to arbitrate a dispute, not to general policy goals, to

determine the scope of the agreement.” Id. at 294.

       C. Failure to State a Claim Pursuant to Fed. R. Civ. P. 12(b)(6)

       To survive a 12(b)(6) motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A Rule 12(b)(6) motion will therefore

be granted if the “well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct.” Id. at 679. “A court decides whether this standard

is met by separating the legal conclusions from the factual allegations, assuming

the truth of only the factual allegations, and then determining whether those




                                            4
          Case 8:19-cv-02433-PWG Document 27 Filed 12/07/20 Page 5 of 19



allegations allow the court to reasonably infer” that the plaintiff is entitled to relief.

A Society Without A Name v. Virginia, 655 F.3d 342, 346 (4th Cir. 2011).

        In making this determination, a court considers the complaint in its entirety,

as well as documents attached or incorporated into the complaint, or that are

integral to and explicitly relied on in the complaint, where there is no authenticity

challenge. E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 448

(4th Cir. 2011). Dismissal “is inappropriate unless, accepting as true the well-pled

facts in the complaint and viewing them in the light most favorable to the plaintiff,

the plaintiff is unable to state a claim to relief.” Brockington v. Boykins, 637 F.3d

503, 505-06 (4th Cir. 2011).

   III.     ARGUMENT

   A.       THIS COURT HAS JURISDICTION OVER DEFENDANT

        Under Maryland law, the assertion of personal jurisdiction requires a two-

step process. Mackey v. Compass Mktg., Inc., 391 Md. 117, 129 (2006). First, a

court must determine that defendant’s conduct violates a specific provision of

Maryland’s long-arm statute, and second, the exercise of jurisdiction must

comport with due process. Id. at 130. See Bond v. Messerman, 391 Md. 706, 895

A.2d 990, 999 (2006) (Maryland courts “have construed [the] long-arm statute to

authorize the exercise of personal jurisdiction to the full extent allowable under the

Due Process Clause.”).

        1. Defendant’s Conduct Violated Maryland’s Long-Arm Statute

        Maryland’s long-arm statute provides in relevant part that:

                                            5
       Case 8:19-cv-02433-PWG Document 27 Filed 12/07/20 Page 6 of 19



            (b) A court may exercise personal jurisdiction over a person, who
            directly or by an agent:
               (1) Transacts any business or performs any character of work or
                    service in the State;
               (2) Contracts to supply goods, food, services, or manufactured
                    products in the State;
               (3) Causes tortious injury in the State by an act or omission in the
                    State; [or]
               (4) Causes tortious injury in the State or outside of the State by an
                    act or omission outside the State if he regularly does or
                    solicits business, engages in any other persistent course of
                    conduct in the State or derives substantial revenue from
                    goods, food, services, or manufactured products used or
                   consumed in the State;

Md. Code Ann., Cts. & Jud. Proc. § 6–103.

      This Court can assert jurisdiction over Defendant Phillips pursuant to §

(b)(1). In order to meet the jurisdiction requirement under § 6–103(b)(1), the

defendant need not have been physically present in Maryland, only have conducted

actions which “culminate in purposeful activity within the state.” Costar Realty

Information, Inc. v. Field, 612 F.Supp.2d 660, 671 (D.Md.2009) (citing Bahn v.

Chicago Motor Club Ins., 98 Md.App. 559, 568 (Md.Ct.Spec.App.1993), granting

personal jurisdiction where the nonresident defendant sent mail to and contracted

with Maryland plaintiffs). Purposeful activity may be shown by a nonresident

defendant initiating contact with the forum state. See Giannaris v. Cheng, 219

F.Supp.2d 687, 692–93 (D.Md.2002) (granting personal jurisdiction where the

nonresident defendant initiated the business relationship with forum residents).

      Defendant Castle Law engaged in purposeful activity within the state of

Maryland when it initiated contact with and contracted with the Plaintiff, a


                                        6
       Case 8:19-cv-02433-PWG Document 27 Filed 12/07/20 Page 7 of 19



resident of Maryland. Defendant Phillips, the owner and manager of Castle Law,

later sent mail to Plaintiff confirming his company’s refusal to refund the Plaintiff

for a same-day rescission of the contract. In his Motion, Defendant Phillips does

not deny that, at the time of the events alleged in the Complaint, he was the owner

and manager of Castle Law.

       Defendant Phillips asserts in his Motion, without any evidence, that Plaintiff

initiated the business relationship with Defendants by reaching out to a Virginia

corporation, Battlefield Research and Consulting (“Battlefield”). Def. Mot. at 13.

Plaintiff in fact asserted in his Complaint that he received an unsolicited call from

a representative with Battlefield, who advised Plaintiff that he represented Castle

Law. See Compl., ¶¶s 27-31. Plaintiff posited he received this call because he had

been searching for information online regarding help with terminating his

contracts with DRI, and that the Battlefield/Castle Law representative found his

information and reached out to him. See Id. Defendant may want to believe that

Plaintiff’s claim is implausible or unlikely, but it is in fact what Plaintiff is asserting

occurred. Defendant has offered no statutory or common law basis for not

construing Plaintiff’s allegations in the light most favorable to him, assuming him

credible, and drawing the most favorable inferences of his assertions. Combs v.

Bakker, 886 F.2d 673, 676 (4th Cir.1989)(emphasis added).

       Moreover, once the parties conduct discovery, Plaintiff may discover that

Defendant ran an interactive marketing website that targeted Marylanders. This

would provide an additional basis for personal jurisdiction. See, Zippo Mfg. Co. v.

                                            7
       Case 8:19-cv-02433-PWG Document 27 Filed 12/07/20 Page 8 of 19



Zippo Dot Com, Inc., 952 F. Supp. 1119 (W.D. Pa. 1997)(incorporated into this

jurisdiction in other cases).

      2. Exercising Jurisdiction Over Defendant Comports With Due
         Process

      Once personal jurisdiction is established under the Maryland long-arm

statute, the court must then determine whether the exercise of personal

jurisdiction is consistent with the Due Process Clause of the Fourteenth

Amendment. See Jason Pharmaceuticals, Inc. v. Jianas Bros. Packaging Co., Inc.,

94 Md.App. 425, 430 (Md.Ct.Spec.App.1993). Due process is satisfied where the

defendant has “certain minimum contacts with [the forum] such that the

maintenance of the suit does not offend traditional notions of fair play and

substantial justice.” See Int'l Shoe Co. v. Wash., 326 U.S. 310, 316 (1945). To

establish minimum contacts, the defendant's actions must be “such that [the

defendant] should reasonably anticipate being hauled into court [in the forum

state].” See World–Wide Volkswagen v. Woodson, 444 U.S. 286, 297 (1980). See

also Jason Pharmaceuticals, 94 Md.App. at 434-435 (stating that the same

contacts that provide a basis for jurisdiction under the long arm statute may be

applied to the due process analysis).

      A forum state does not exceed its powers under the Due Process Clause if it

asserts personal jurisdiction, with respect to interstate contractual obligations, on

parties who “reach out beyond one state and create continuing relationships and

obligations with citizens of another state.” See Burger King Corp. v. Rudzewicz,


                                         8
       Case 8:19-cv-02433-PWG Document 27 Filed 12/07/20 Page 9 of 19



471 U.S. 462, 473 (1985)(citation omitted). These defendants are subject to

regulation and sanctions in the other state for the consequences of their activities.

Id. This is because a state generally has a “manifest interest” in providing its

residents with a convenient forum for redressing injuries inflicted by out-of-state

actors. Id. Where individuals “purposefully derive benefit” from their interstate

activities, it may well be unfair to allow them to escape having to account in other

states for consequences that arise proximately from such activities Id at 474.

Therefore, when a defendant has “purposefully directed” his activities at residents

of the forum state, and the litigation results from alleged injuries that “arise out of

or relate to” those activities, the defendant can be said to have received “fair

warning” that this activity could subject him or her to the jurisdiction of another

state. Id at 472.

      The reasons stated by Plaintiff above, establishing Defendant Phillips’

contacts under Maryland’s long-arm statute, may also be applied to establish his

“minimum contacts” under the due process analysis. See Jason Pharmaceuticals,

94 Md.App. at 434-435. This litigation has arisen largely as a result of Defendant

Phillips’ communication with Plaintiff confirming that Castle Law would not be

refunding Plaintiff’s up-front fee of $11,500. Plaintiff asserts in his Complaint that

this refusal was a violation of CROA, because under that law he had three business

days to cancel his contract with Defendant Castle Law. See Compl., ¶¶s 13-14.

Defendant Phillips’ letter also established a violation of the MDSSA, because it

confirmed that his company was keeping Plaintiff’s up-front fee without having

                                          9
      Case 8:19-cv-02433-PWG Document 27 Filed 12/07/20 Page 10 of 19



performed any work for Plaintiff. See Exhibit C to Complaint. Defendant’s letter to

Plaintiff is also a basis of Plaintiff’s claims for Fraud and Unjust Enrichment. See

Id. Defendant did not explain why Plaintiff was not entitled to a refund for a same-

day cancellation of the contract, and instead asserted that Plaintiff’s only recourse

was to go forward with the terms of the contract and provide necessary documents

to them. Id.

      Defendant Phillips attempts to explain in his Motion why he would not have

purposefully established contacts with Maryland, by asserting that “one of the

reasons the Plaintiff needed to come to Tennessee was because Tennessee is a state

where there would be jurisdiction over Diamond Resorts.” Def. Mot. at 13.

Defendant states no basis for the conclusion that Tennessee would have a stronger

claim for jurisdiction over Diamond Resorts than Maryland, when Diamond

Resorts does business in every state and the Plaintiff resides in Maryland. In fact,

several of the Diamond Resorts affiliated companies are registered to do business

in Maryland, and Diamond Resorts Corporation is a limited liability company

organized under Maryland law with the Maryland Department of Assessments and

Taxation. See Exhibit 1, SDAT Filing for Diamond Resorts Corporation.

      Upon information and belief, Defendant Phillips and his company Castle

Law deliberately approached consumers wanting debt relief and timeshare exit

services related to contacts with Diamond Resorts. At the very least, Plaintiff

properly pled that he was approached by Castle and its agents to retain Castle’s

debt relief services. At this pleading stage, Defendant Phillip’s mere suggestion that

                                         10
       Case 8:19-cv-02433-PWG Document 27 Filed 12/07/20 Page 11 of 19



Plaintiff contacted Defendants is not sufficient evidence to outweigh this well-pled

fact. Defendants therefore should be subject to regulation and sanctions in

Maryland for the consequences of their activities. Providing Plaintiff a convenient

forum for redressing the injuries inflicted by Defendants serves the purposes of the

jurisdictional rules, and does not offend the ideas of fair play and substantial

justice.

   B. PLAINTIFF PROPERLY PLED SPECIFIC CLAIMS AGAINST
      DEFENDANT PHILLIPS

       In his Motion, Defendant presents little argument for why the facts as

alleged by Plaintiff do not establish a plausible claim for relief for violations of

MCPA, MDSSA, CROA, the Telemarketing and Consumer Fraud and Abuse

Prevention Act and Fraud. Defendant only asserts that any allegation made against

“the defendants” as a whole, and not just against him individually, is not specific

enough to state a claim against him. Def. Mot. at 15. While it is true that many of

Plaintiff’s claims for relief arise out of the behavior of all the Defendants, each of

Plaintiff’s claims against “the defendants” does in fact refer back to facts alleged

against each Defendant individually. Defendant is one of the parties Plaintiff

alleges violated these laws.

       Defendant further states that Plaintiff’s Complaint “consists mostly of cut

and paste statements and allegations from various websites.” Def. Mot. at 15. In

fact, only four pages in Plaintiff’s twenty-two page Complaint contain any third-

party statements that originated from a website or public documents. See Compl.,


                                          11
        Case 8:19-cv-02433-PWG Document 27 Filed 12/07/20 Page 12 of 19



¶¶s 6-9. The rest of the Complaint relates specifically to Plaintiff’s interactions

with, and harm incurred from, the Defendants, specifically including Defendant

Phillips. Defendant Phillips further admitted that he discovered his former

coworker, Mr. William Keever, committed fraud through Castle in mid-2017. Def.

Mot. at 7. Yet, on December 19, 2017, which is arguably late-2017 and after this

point, Defendant Phillips personally refused to refund Mr. Calabro’s $11,500 fee.

See Exhibit C to Complaint. Defendant’s timeline, which is outside of the four

corners of the Complaint, suggests that he knowingly refused to return client

monies in spite of knowledge of fraudulent business practices. At the very least, the

Plaintiff has the right to take discovery to determine the extent to which Phillips

continued Castle’s fraudulent operations and the nexus between Phillips and

Castle.

        In sum, Plaintiff’s Complaint contains sufficient factual allegations to

withstand Defendant’s preliminary challenge. As stated above, Defendant Phillips’

letter to Plaintiff is the basis of many of the claims brought by Plaintiff. See Exhibit

C to Complaint. Plaintiff has set out the specific violations of law he alleges are

evidenced in Defendant’s letter. Therefore, Defendant’s motion should be denied.

   C.     THE MOTION TO DISMISS FAILS BECAUSE THE FORUM
          SELECTION CLAUSE IS PERMISSIVE

        The Court should deny Defendant’s Motion to Dismiss because the forum

selection clause is permissive, not mandatory. When construing forum selection

clauses, “federal courts have found dispositive the particular language of the


                                          12
       Case 8:19-cv-02433-PWG Document 27 Filed 12/07/20 Page 13 of 19



clause.” Albemarle Corp. v. AstraZeneca UK Ltd., 628 F.3d 643, 650-51 (4th Cir.

2010). “A forum selection clause, like other contractual provisions, must be

interpreted in accordance with its plain meaning.” Rihani v. Team Exp. Distrib.,

LLC, 711 F.Supp.2d 557, 561 (D.Md.2010) (citation omitted).

      The Fourth Circuit has consistently held that “a general maxim in

interpreting forum-selection clauses is that an agreement conferring jurisdiction

in one forum will not be interpreted as excluding jurisdiction elsewhere unless it

contains specific language of exclusion.” IntraComm, Inc. v. Bajaj, 492 F.3d 285,

290 (4th Cir. 2007)(citations omitted). In IntraComm, Inc., the court analyzed

Excell, Inc., which states,

             Mandatory forum selection clauses “contain [ ] clear language
             showing that jurisdiction is appropriate only in the designated
             forum.” Thompson v. Founders Group Intern., 20 Kan.App.2d 261,
             886 P.2d 904, 910 (1994). For example, a clause stating “venue for
             any dispute arising under or in relation to this contract shall lie only
             in the Seller's state and county,” has been deemed mandatory. Id.
             (citing Vanier v. Ponsoldt, 251 Kan. 88, 833 P.2d 949 (1992)). In
             contrast, permissive forum selection clauses authorize jurisdiction in
             a designated forum, but do not “prohibit litigation elsewhere.” Id. An
             example of a permissive forum selection clause is: “The
             parties agree that in the event of litigation between them, Franchise
             Owner stipulates that the courts of the State of Michigan shall have
             personal jurisdiction over its person, that it shall submit to such
             personal jurisdiction, and that venue is proper in Michigan.” Id.
             (citing Utah Pizza Service v. Heigel, 784 F.Supp. 835, 837 (D.Utah
             1992)).

106 F.3d 318, 321 (10th Cir. 1997). Emphasis added.

      Defendant engages in no analysis as to why the instant forum selection

clause would require mandatory resolution of disputes in Tennessee. Defendant

                                         13
      Case 8:19-cv-02433-PWG Document 27 Filed 12/07/20 Page 14 of 19



mistakenly assumes that the clause is mandatory merely because it contains the

word “will.” Def. Mot. at 15. It is not enough that a clause contain the word “shall”

to be considered mandatory. In reviewing the differences in the clauses stated

above, the court in IntraComm, Inc. explained that “although both clauses, like the

one in the instant case, use the word “shall,” the word's meaning differs with

context.” IntraComm, Inc., 492 F.3d at 290. Defendant failed to review the clause

in light of any other mandatory or permissive clauses, and the failure to do severely

weakens its position.

      Instead, Defendant relies exclusively on Bartels v. Saber Healthcare Group,

LLC, 880 F.3d 668, 674-75 (4th Cir. 2018). In Bartels, the court considered a

motion to remand, where there was a mandatory forum selection clause stating

that the county where a nursing facility was located “shall be the sole and exclusive

venue” for resolution of disputes between the parties. Id. The court found that the

language unambiguously required the case to be resolved in that county. Id. There

was no discussion by the court of mandatory versus permissive forum selection

clauses. Further, the Bartels decision did not involve questions of dismissal under

Rule 12(b)(3). Here, the facts and clause before the Court differ from the facts and

clauses stated in that case.

      The Castle Law Clause does not contain any clear wording that mandatory

clauses typically incorporate to denote exclusivity. In contrast to the Castle Law

Clause, a plain reading of the mandatory clause at issue in the Defendant’s Fourth




                                         14
      Case 8:19-cv-02433-PWG Document 27 Filed 12/07/20 Page 15 of 19



Circuit authority Bartels clause is more clearly worded to be mandatory. In

Bartels, the forum-selection clause stated,

             [T]hat “the county in which the Facility is located shall be the sole
             and exclusive venue for any dispute between the parties, including,
             but not limited to, litigation, special proceeding, or other proceeding
             between the parties that may be brought, arise out of or in connection
             with or by reason of this Agreement.”

See Bartels, 880 F.3d at 674. Emphasis added.

      Plaintiff further implores the Court to compare the Castle Law Clause to the

tightly written mandatory provision in Excell, Inc.

             In the event that any dispute shall arise with regard to any
             provision or provisions of this Agreement, this Agreement shall be
             subject to, and shall be interpreted in accordance with, the laws of
             the State of Colorado. Jurisdiction shall be in the State of
             Colorado, and venue shall lie in the County of El Paso, Colorado.

See Excell, Inc., 106 F.3d at 320. Emphasis added.

      Conversely, a plain reading of the Castle Law Clause shows that it does not

include clear and exclusive language related to disputes or jurisdiction. The

notable absence of terms similar to the clauses above requires the Court to

conclude that it is permissive.

      Federal courts in this circuit have deemed a clause to be mandatory when it

uses the phrase “exclusive jurisdiction” and also mentions a specific forum. See

Koch, 139 F. Supp. 2d at 694 (“The focus of the court's investigation should not be

on AOL's choice of the word “resides,” but, rather, on its use of the phrase

“exclusive jurisdiction” coupled with the designation of a specific forum.”) The


                                        15
        Case 8:19-cv-02433-PWG Document 27 Filed 12/07/20 Page 16 of 19



Seed Capital clause mentions a venue, but is otherwise vague. Merely stating that

“the appropriate venue” will be in Nevada does not automatically render other

venues inappropriate. See Utah Pizza Service, 784 F.Supp. at 837 (A clause

containing “venue is proper in Michigan” is permissive). Moreover, mandatory

clauses typically include words such as “sole” or “only.” Here, the clause fails to

state that the Eighth Judicial District Court is the “only” or “sole” venue, and does

not state any other modifying language to specifically exclude other state or federal

courts. This clause does not limit all disputes to one sole venue, and therefore,

venue is proper in this Court.

   D.     DEFENDANT HAS NOT MET HIS BURDEN TO PROVE HE IS A
          PARTY TO THE AGREEMENT TO ARBITRATE

        Defendant moved, in the alternative, to compel arbitration. Defendant

Phillips has not met his burden to show that he is a party to the agreement to

arbitrate. This case involves a distinct question of whether a non-signatory to a

contract may invoke the arbitration provision against the signatory to the contract.

Because arbitration is a matter of contract, and thus requires consent, there is no

presumption that an arbitration agreement was formed, and no policy in favor of

enforcing arbitration, until and unless a court finds that there is an agreement to

arbitrate. See Equal Employment Opportunity Comm’n v. Waffle House, Inc., 534

U.S. 279, 293 (2002) (citations omitted) (stating that while the FAA directs courts

to place arbitration agreements on equal footing with other contracts, it does not

require parties to arbitrate when they have not agreed to do so). “In determining


                                         16
      Case 8:19-cv-02433-PWG Document 27 Filed 12/07/20 Page 17 of 19



whether the parties executed a valid agreement to arbitrate, courts generally apply

ordinary state-law principles that govern the formation of contracts.” See Sydnor

v. Conseco Fin. Servicing Corp., 252 F.3d 302, 305 (4th Cir. 2001) (citing First

Options v. Kaplan, 514 U.S. 938, 944 (1995)).

      Paragraph 7 of the contract between Plaintiff and Castle Law Group states

that “[t]he Firm and Client agree that any controversy or claim arising out of or

relating to the Agreement or breach thereof shall be settled solely by arbitration.”

Def. Mot., Exhibit 2. To prevail on a motion to compel arbitration, the Defendant

has to show why he is entitled to enforce the contract under state law. Defendant

Phillips has not provided any proof as to his position in relation to the contract,

other than to repeatedly deny that any of Plaintiff’s claims are directed at him

individually. Def. Mot. at 10-11, 13, 15. As long as the Defendant intends to argue

that Plaintiff’s claims do not implicate any actions on his part and that the contract

was solely with Defendant Castle Law, he cannot invoke the arbitration provision

against Plaintiff because to do so contradicts Maryland contract law.

      Other decisions in Maryland have dealt with similar, yet distinct issues

related to non-signatories in arbitration. None of the binding authorities appear

to address the same factual situation. However, each provides a deeper level of

analysis and examines the relationships between the signatories and non-

signatories. To name a few, in Thompson v. Witherspoon, 197 Md. App. 69, 73

(2011), the Court analyzed whether a signatory could bind a non-signatory, and

looked at whether the claims were linked or whether the parties benefited. The

                                         17
      Case 8:19-cv-02433-PWG Document 27 Filed 12/07/20 Page 18 of 19



Court held that there was an insufficient factual and legal connection between the

claims to compel the appellants to arbitration. Id. at 90. In Schneider, the Court

not only abandoned its previous analytical framework, but also did not compel

arbitration against a company when a subcontractor’s performance bond

incorporated the arbitration agreement by reference. See Schneider, 231 Md. App.

at 30. In Griggs v. Evans, 205 Md. App. 64, 88 (2012), the Court also examined

Wachovia Bank, N.A. v. Schmidt, supra, 445 F.3d 762, “a case we discussed

previously for its analysis of the “significant relationship test,” [that] also

illustrates when a non-signatory cannot invoke an arbitration clause under

equitable estoppel.”

      Here, the Defendant has not explained how he has the right to invoke

arbitration and cannot do so in a reply. He cites no authority to support his

statement that the arbitration clause in Plaintiff’s contract with Defendant Castle

Law applies to any claims Plaintiff has against himself individually. The practical

paradox for the Defendant is that he cannot disassociate from contract with Mr.

Calabro, and then simultaneously invoke the arbitration term from the underlying

contract. He has to commit to one side or the other if he seeks to invoke arbitration.

Failure to do so would prejudice the Plaintiff because, in the event this case is sent

to arbitration, Defendant Phillips likely intends to argue that he is not a party to

the contract between Plaintiff and Defendant Castle Law. At this stage of the

litigation, whether the parties had a meeting of the minds to arbitrate has not been

proven by Defendant and is a matter for discovery. In his motion, Defendant has

                                         18
      Case 8:19-cv-02433-PWG Document 27 Filed 12/07/20 Page 19 of 19



failed in his burden of establishing that he and the Plaintiff agreed to arbitrate any

disputes and thus the motion to arbitrate should be denied.

   IV.   CONCLUSION

      For the foregoing reasons, the Plaintiff respectfully requests that this Court

deny the Defendant’s Motion to Dismiss or in the Alternative, Motion to Compel

Arbitration.

Dated: December 7, 2020                 Respectfully Submitted,


                                       /s/Kathleen P. Hyland_____________
                                       Kathleen P. Hyland (Bar No. 30075)
                                       HYLAND LAW FIRM, LLC
                                       222 Severn Avenue, Suite 17
                                       Annapolis, MD 21403
                                       Telephone: (410) 777-8536
                                       Fax: (410) 777-8237
                                       Email: kat@lawhyland.com
                                       Attorney for Plaintiff


                          CERTIFICATE OF SERVICE

      I hereby certify that on December 7, 2020, a true and correct copy of the

foregoing was filed via the Court’s CM/ECF System, and that I served a copy on

Defendant Judson Phillips via electronic mail to: judson.phillips.litigation@gmail.

com and via U.S. Mail to Judson Phillips, 3117 Vera Valley Road, Franklin, TN

37064.


                                                    /s/Kathleen P. Hyland




                                         19
